Title: To James Madison from an Unidentified Correspondent, 22 September 1814
From: 
To: Madison, James


        
          Sir
          Baltimore 22d Sept, 1814.
        
        I did myself the honour of addressing you some months ago, upon the subject of national defence, and at the same time gave myself considerable trouble in collecting from various publications important hints on military affairs, which in my opinion might have rendered essential service to our country, and which are still capable of putting our Military power into a highly improved state.
        I am sorry to be obliged to remark that so far from any of these remarks having produced any active or energetic measures, that a listlessness, apathy, and want of foresight, have been lamentably displayed at Washington. Had my recommendations received that attention which in my opinion they merited, the Capitol, the President’s house, the public offices, & the navy yard, might have been entire, many lives saved, & national honour preserved.
        Indeed, it appeared to me so self evident, that assemblages of militia, (and regulars if they are to be had) to the number of ten to twenty thousand men, should have been instantly made at Boston, New york Philadelphia, Baltimore, Norfolk, and Charleston, that I was surprised that it was not the first act of the President, as soon as he heard of the peace of Europe, and the threats of England against the United States. Its necessity must have been obvious to every reflecting mind.
        If our militia were regularly trained, armed, and disciplined, the slightest degree of military knowlege woud show, that, men accustomed even to the best discipline of companies and regiments, are not properly prepared to enter upon actual service, and to act in large bodies, without being previously accustomed to it, by sham battles, and the imitative practices of war: but how far are our Militia from being in the slightest degree disciplined, or trained, must be evident to every resident of this City, who has seen them march into town; they were stout, healthy, active looking men, competent to be made soldiers of the first character, but many of them without any kind of arms, and almost all of them, without any Knowledge of the Military use of them, brought in at the moment to fight a veteran army, flushed with victories. Could success be expected even with very superior numbers? Certainly not—confusion, dismay, and terror must be the natural consequence.
        Would not a provident President have gladly seized on even a specious pretence to have called out the Militia, that they might have been trained, & disciplined before the landing of the enemy, so that there might have been a well founded expectation, that he could have been not only effectually resisted, but compleatly beaten? The reverse of all this has been the case—men called out on the spur of the moment, uninformed of their duty,

in paltry numbers, without officers, without any regular Commissariat, exposed to the intemperance of the weather, without waggons, without straw, without provisions, without an Hospital department, in a perfect state of deprivation of every necessary. Nothing could be expected from such conduct, but what has happened. Where we have effectually resisted it is chiefly owing to popular exertion. We see or feel the Government no where; We see & feel popular Zeal, and exertion every where.
        From the shameful defeat at Bladensburgh, many days elapsed before any public act or document, showed that the President, or his officers, had an existence, at last, a milk and water proclamation made its appearance, by no means suited to the crisis, and pointing out no means of annoying the enemy, such as assembling large bodies of forces instantly in probable places of attack, driving off cattle & provisions on the approach of the enemy, harassing his line of penetration at every step, and cutting off his foraging parties &c.
        Instead of such active measures, the enemy has scarcely got on board his ships at Baltimore, till part of our forces are ordered away, leaving our extensive lines and our forts unmanned, as if to invite the return of the enemy, or to secure his success. But we are consoled by the communication of Secretary Monroe, that he will afford us succour if we are attacked, by detaching troops to our assistance from Washington 44 miles distant. Does Mr Munroe not know that the enemy first appeared at the mouth of our river on Sunday morning, and the battle on which our safety depended was fought on Monday afternoon? Can Mr Munroe, or the President venture to allege that succour could have arrived to us in time, to have enabled us to resist the enemy? They will not hazard such an opinion. If it could not then, why are our forces removed? What has happened once may happen again. Nay, is it not likely that the enemy profiting by past experience could accomplish it in a shorter time? There is a chance that he may benefit by experience, though there is too much reason to doubt that we will not.
        And for what purpose are our troops withdrawn to defend what? Washington—alas Washington is left nothing worth defending, the enemy has satiated his vengeance there, thanks to our own want of foresight, & the fool hardy enterprise of the enemy; but Baltimore is entire, and of ten fold the value of Washington, it has defended itself with energy & reputation, and has a right to the maintenance of a competent force for its defence, as long as the enemy remains in the bay. Independent of the interest which the citizens of Baltimore hold in its security and defence, it is the national interest, and perhaps on its security depends the fate of Philadelphia, Newyork & Boston. Sure I am, that if it had fallen in the late attack, and the national spirit had not been roused by the successes at Lake Champlain, and Plattsburg, Philadelphia, New York, & Boston woud have been in the greatest danger.
        
        If Washington requires greater force than it already possesses, Are there not men enough in Virginia, in the back parts of this state, and in Pensylvania, to give it perfect security, and to calm the fears and anxieties of Congress? Are the energies of the nation, and of the President not competent to give ample and satisfactory security to both Baltimore & Washington? Suppose what is not at all emprobable, that a renewed attack is made on Baltimore, and that it is successful, how will you Sir answer to its inhabitants, the nation, the world, and your own conscience for withdrawing its force while the enemy is at their door. Your responsibility is tremendous, but responsibility will not restore the dead to life, it will not rebuild an elegant town, it will not restore beggared inhabitants to ease and affluence, it will not maintain the advantages of Republican Government, but it will tend greatly to Show, that protection of person and property, the chief end of all Government cannot be attained here, whether owing to the defects of our Constitution, or to the defects of its Administration I shall leave to your determination.
        A deputation has been sent from this town, to you Sir, upon the subject, to sollicit the continuance of a competent force for our defence, which I hope the reasonableness and necessity of the thing will induce you to grant. There is certainly no difficulty in affording a large number of men, though not of the quality that could be wished to every important place, the expence is nothing compared to the object.
        Disliking newspaper publication, I have preferred this mode of troubling you with my sentiments, they are sentiments that pervade the minds of almost every person I converse with. I think them founded in truth, I hope they may have such weight with you, as the importance of their matter demands.
        I shall merely take leave further to observe that much of the loss sustained at the navy yard might have been prevented, by throwing all the timber, the spars, the sails, and the rigging into the river, and by sinking in deep water all the vessels of war. The enemy could not have taken time to destroy them, and they could have been weighed up without much loss.
        In hopes of an immediate peace, or of a very improved mode of carrying on war I remain a warm admirer of energy & skill and your Obedient Servt
        
          Brutus
        
      